PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
TOMEBA et al.
Application No. 15/554,717
Filed: August 31, 2017
For: TERMINAL APPARATUS AND COMMUNICATION METHOD

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 12, 2021, to revive the above-identified application.  

A review of the record discloses that a Final Rejection was mailed on May 21, 2020, which set a period for reply of three (3) months. It is noted that Applicant submitted a three (3) month extension of time on November 19, 2020.  The application was held abandoned on November 22, 2020. The present petition along with RCE was received on January 12, 2021.  While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed January 12, 2021, a decision on the petition was never rendered.  However, a Non-Final Rejection was mailed January 26, 2021, which set a period for reply of three (3) months.    

Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on January 12, 2021, the present petition is granted nunc pro tunc.

The application file is being referred back to Technology Center Art Unit 2468 to await a response to the Non-Final rejection mailed on January 26, 2021.

Telephone inquiries concerning this decision may be directed to LaShawn Marks at (571) 272-7141.



/LIANA S WALSH/Lead Paralegal Specialist, OPET